            Case 1:21-cv-04066-ALC Document 12 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     July 20, 2021
 Jose Quezada, on behalf of himself and all others
 similarly situated,

                                 Plaintiffs,                     21-cv-4066-ALC
                           v.                                    ORDER
 Costar Group, Inc.

                                 Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice

to restoring the action to this Court’s calendar, if the application to restore the action is made

within 30 (thirty) days.

SO ORDERED.

Dated:      July 20, 2021
            New York, New York



                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
